Citation Nr: 1443972	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  06-13 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable rating for a left knee disability, prior to August 25, 2009.
 
2.  Entitlement to an initial compensable rating for a right knee disability, prior to August 25, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to July 2004.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2009.  

In July 2009 and April 2011, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional development.  In a July 2012 decision, the Board denied a higher rating for the right knee disability and remanded the issue regarding the left knee disability for additional development.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Partial Remand, in an April 2013 Order, the Court remanded that part of that Board decision that denied a higher rating for a right knee disability for readjudication in accordance with the joint motion.

In a July 2013 decision, the Board denied compensable ratings for both right and left knee disabilities prior to August 25, 2009.  The Veteran appealed that decision to the Court.  Pursuant to a Joint Motion for Partial Remand, in an April 2014 Order, the Court remanded that part of that Board decision that denied higher ratings for knee disabilities prior to August 25, 2009, for readjudication in accordance with the joint motion.  The remainder of that Board decision was undisturbed. 

The Board notes that additional evidence has been added to the claims file since the last supplemental statement of the case was issued in March 2013.  However, the Board finds that the evidence is not pertinent to the issues on appeal and thus a remand for the AOJ to consider the evidence is not warranted.  38 C.F.R. §§ 19.37, 20.1304(c) (2013).  The lay statements are duplicative or cumulative of those previously associated with the claims file and considered by the AOJ.  The records from the Social Security Administration consist of an application for disability benefits filed by the Veteran in April 2012, which is almost three years after the rating period on appeal.  The August 2013 VA examination report is four years after the rating period on appeal.  Therefore, the Board finds that there is no reasonable possibility that the evidence would substantiate or be pertinent to the claims.  


FINDINGS OF FACT

1.  Prior to August 25, 2009, the Veteran's left knee disability was manifested by x-ray evidence of arthritis and painful motion but not by compensable limitation of motion, recurrent subluxation, or lateral instability.

2.  Prior to August 25, 2009, the Veteran's right knee disability was manifested by x-ray evidence of arthritis and painful motion but not by compensable limitation of motion, recurrent subluxation, or lateral instability.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, prior to August 25, 2009, the criteria for an initial rating of 10 percent, but not higher, for a left knee disability were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5014, 5260, 5261 (2013).

2.  Resolving reasonable doubt in the Veteran's favor, prior to August 25, 2009, the criteria for an initial rating of 10 percent, but not higher, for a right knee disability were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5014, 5260, 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  Proper notice must inform the claimant and representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's claims arise from an appeal of the initial ratings following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no further notice is needed.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, and post-service reports of VA and private treatment and examination.  The Veteran's statements in support of the claims are of record.  The Board has carefully reviewed the statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims.  

VA provided the Veteran with an examination in September 2004 and September 2006 to determine the nature and severity of his disabilities.  38 C.F.R. § 3.159(c)(4) (2013).  The Board finds that the limitation of extension findings of the September 2006 examination are inadequate.  However, the Board finds the September 2004 examination report to be thorough and adequate upon which to base a decision on the claims.  The examiners interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to evaluate the disabilities under the applicable rating criteria.  Therefore, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Initial Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

A Veteran's entire history is to be considered when assigning disability ratings. 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2013).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue.

The regulations preclude the assignment of separate ratings for the same manifestations under different diagnoses.  The critical element is that none of the symptomatology for any of the conditions is duplicative of or overlapping with symptomatology of the other conditions.  38 C.F.R. § 4.14 (2013); Esteban v. Brown, 6 Vet. App. 259 (1995).

Prior to August 25, 2009, the Veteran's left and right knee disabilities were rated 0 percent under Diagnostic Code 5099-5014.  38 C.F.R. § 4.71a (2013).  Thus, his disabilities were rated by analogy under Diagnostic Code 5014 for osteomalacia.  38 C.F.R. §§ 4.20, 4.27 (2013). 

Diagnostic Code 5014 provides that osteomalacia is to be rated based on limitation of motion of the affected body part, as degenerative arthritis, except gout which will be rated under Diagnostic Code 5002.  38 C.F.R. § 4.71a (2013).

Under Diagnostic Code 5003, degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  A 20 percent rating is warranted for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Ratings for arthritis are not to be combined with ratings based on limitation of motion of the same joint.  38 C.F.R. § 4.71a (2013).

Normal knee joint motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2013).

Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Where a Veteran has both compensable limitation of flexion and compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (2004), 69 Fed. Reg. 59990 (2005).  Separate ratings may also be assigned for arthritis or limitation of motion and instability of the same knee.  However, a separate rating must be based on additional compensable disability.  VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).

In this case, the Veteran claims his knee disabilities warrant compensable ratings prior to August 25, 2009.

At an April 2004 service retirement examination, the Veteran reported recurring pain in both knees and was found to have mild tenderness on the inferior patella areas of both knees.

At a September 2004 VA joints examination, the Veteran reported recurrent bilateral knee pain aggravated by sudden weather changes, excessive bending, kneeling, squatting, and climbing, but not with ordinary standing or walking and denied additional limitation on repetitive use.  He indicated no interference with his usual occupation.  Range of motion testing revealed extension to 0 degrees and flexion to 140 degrees bilaterally without tenderness, effusion, or instability.  There was no additional limitation of motion after repetitive testing.  X-rays revealed accessory ossification centers off the anterior patella bilaterally and an anterior superior patellar spur in the left knee. The examiner assessed recurrent bilateral patellofemoral pain syndrome. 

A June 2006 VA treatment note shows complaints of bilateral knee pain but there was no effusion or inflammation.  There were no range of motion findings.  Gait was noted as being "ok."

At a September 2006 VA joints examination, the Veteran reported bilateral knee pain relieved by Motrin and ice packs.  The examiner indicated that there were no constitutional symptoms or incapacitating episodes of arthritis.  The Veteran reported that he was able to stand for three to eight hours with only short rest periods and able to walk more than a quarter of a mile but less than one mile.  Gait was noted as being antalgic which the examiner attributed to bilateral foot pain due to service-connected Achilles tendonitis.  There was evidence of pain, stiffness, weakness, and flare-ups but not of deformity, giving way, instability, episodes of dislocation or subluxation, locking, or effusion.  When asked about the extent of the effects of the flare-ups on limitation of motion or other functional impairment, the Veteran reported an increase in pain lasting for hours.  Range of motion testing of the right knee revealed extension from 0 to -30 degrees and flexion from -30 to 120 degrees.  Repetitive testing revealed extension from 0 to -20 degrees with no change in flexion.  The left knee showed extension from -20 to 0 degrees and flexion from -20 to 120 degrees.  Repetitive testing revealed extension from -10 to 0 degrees with no change in flexion.  The examiner indicated that there was additional loss of motion on repetitive use.  The examiner commented that the Veteran was reluctant to move his legs and would not allow passive or manual extension and flexion, the Veteran's legs were straighter while lying down, there was no flexion contraction, and range of motion was decreased due to subjective pain beyond examination findings.  The examiner assessed bilateral patellofemoral pain syndrome.  The examiner indicated that the disabilities had significant effects on the Veteran's occupation, resulting in problems with lifting and carrying and decreased strength.  

A February 2008 VA treatment note shows complaints of bilateral knee pain but no objective findings.  A note dated later that day shows that the Veteran exercised with weights three days per week and walked on a treadmill four days per week for 30 minutes at a time.

At a March 2009 Board hearing, the Veteran testified that his knee disabilities had worsened since the September 2006 examination.  He indicated that at the time of that examination he had been able to run, play basketball, and ride his motorcycle, but that he had become unable to do those things due to his knee disabilities.

Initially, the Board observes that the Veteran is entitled to a compensable rating for his knee disabilities prior to August 25, 2009, based on x-ray evidence of arthritis.  

X-rays taken during the September 2004 examination revealed a patellar spur in the left knee.  The examiner did not provide a diagnosis of arthritis, but only of patellofemoral pain syndrome.  A diagnosis of arthritis was not made until an August 25, 2009, examination when x-rays revealed mild degenerative joint disease involving the medial joint compartment.  However, the August 2009 examiner noted in an addendum that patellofemoral pain syndrome is a progressive condition that affects the entire joint with degenerative joint disease as the eventual condition.  The Board also notes that complaints of painful motion noted on objective examination and that a joint that becomes painful on use can be entitled to a compensable rating.  38 C.F.R. § 4.59 (2013).

Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that prior to August 25, 2009, the left knee disability was manifested by x-ray evidence of arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  However, limitation of motion of the left knee had been noncompensable.  Diagnostic Code 5003 provides for a rating of 10 percent for each major joint affected by limitation of motion.  The knee is a major joint.  Thus, the Veteran is entitled to a 10 percent rating under Diagnostic Code 5003 for his left knee disability.

However, an even higher rating under Diagnostic Code 5003 is not warranted.  There is no evidence of arthritis involving two minor joint groups or major joints that would not be better served by assigning two 10 percent ratings with bilateral factor.  The evidence does not show that the knee disability had resulted in incapacitating exacerbations.  The September 2006 and August 2009 examiners specified there were no incapacitating episodes.  Thus, a higher 20 percent rating is not warranted.

With respect to the right knee, there is no x-ray evidence of arthritis until August 25, 2009.  While September 2004 x-rays revealed an accessory ossification center off the anterior patella, the Board observes that an ossification center does not constitute arthritis.  The examiner only provided a diagnosis of patellofemoral pain syndrome, not of arthritis.  Regrettably, x-rays were not taken during the September 2006 examination.  However, August 25, 2009, x-rays revealed mild to moderate degenerative joint disease and it has been noted that patellofemoral pain syndrome leads to degenerative joint disease.  

Thus, in light of the presence of a greater degree of arthritis in the Veteran's right knee than the left knee in the August 25, 2009, x-rays, and resolving reasonable doubt in the his favor, the Board finds that prior to August 25, 2009, the right knee disability was manifested by x-ray evidence of arthritis.  Furthermore, there was objective evidence of the joint becoming painful on motion.  38 C.F.R. § 4.59 (2013).  Limitation of motion of the right knee had also been noncompensable.  However, as Diagnostic Code 5003 provides for a 10 percent rating for each major joint affected by limitation of motion, the Veteran is entitled to a 10 percent rating under that code for his right knee disability.

However, an even higher rating under Diagnostic Code 5003 is not warranted.  There is no evidence that the right knee disability resulted in incapacitating exacerbations.  The September 2006 and August 2009 examiners specified there were no incapacitating episodes.  Thus, a higher 20 percent rating is not warranted.

The remaining question is whether a rating in excess of 10 percent is warranted for either knee disability under any other Diagnostic Code.

Initially, the Board finds that Diagnostic Codes 5256 (ankylosis of the knee), 5258 (dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint), 5259 (removal of symptomatic semilunar cartilage), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable because the Veteran's knee disabilities were not manifested by any of the disabilities or symptoms associated with those diagnostic codes.

Diagnostic Code 5257 pertains to other impairment of the knee caused by recurrent subluxation or lateral instability.  A 10 percent rating is warranted when slight.  A 20 percent rating is warranted when moderate.  A 30 percent rating is warranted when severe.  38 C.F.R. § 4.71a  (2013).  The examinations of record do not show findings consistent with recurrent subluxation or lateral instability of either knee.  Thus, neither a rating in excess of 10 percent nor a separate compensable rating is warranted for either knee disability under Diagnostic Code 5257. 

Diagnostic Code 5260 pertains to limitation of flexion.  Flexion limited to 60 degrees warrants a 0 percent rating.  Flexion limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating.  Flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013).  The examinations of record show flexion limited to no worse than 120 degrees for either knee.  Even considering functional loss due to pain and other factors, those findings do not support a 20 percent rating for either knee under Diagnostic Code 5260 because limitation of flexion to 30 degrees is not shown for either knee.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  In fact, the objective findings do not support even a compensable rating for either knee.  Thus, a rating in excess of 10 percent is not warranted for either knee disability under Diagnostic Code 5260.  

Before proceeding with the analysis under Diagnostic Code 5261 for limitation of extension, the Board finds it necessary to discuss the findings contained in the September 2006 examination report.  

The Board observes that the September 2006 examination found right knee extension limited to 30 degrees, 20 degrees after repetitive testing, and left knee extension limited to 20 degrees, 10 degrees after repetitive testing.  However, the Board finds those figures to be unreliable and thus inadequate for rating purposes.  In support of that finding, the Board notes the examiner's comments that the Veteran was reluctant to move his knee joints, that the Veteran would not allow passive or manual extension, that the Veteran's legs were straighter while lying down, that there was no flexion contraction, and that range of motion was decreased due to subjective pain beyond examination findings.  The above comments indicate that the examination was not indicative of the Veteran's true disability picture with respect to limitation of extension.  The Board also notes that the Veteran's ability to extend the knees actually improved after repetitive testing, contrary to expectation and further indicating the Veteran's attempt to prevent movement of his knees, perhaps subconsciously due to anticipated pain.  Although the Veteran's gait was noted as being antalgic, the examiner attributed that to foot pain.  Considering the Veteran's functional abilities as reported at that examination, being able to stand for three to eight hours with only short rest periods and walk more than a quarter of a mile, the Board observes that the above would be difficult with his right and left knees unable to straighten by 30 and 20 degrees, respectively.  Therefore, the Board finds that those findings are not adequate for rating purposes.

Other evidence of record also supports the Board's finding on the unreliability and inadequacy of the extension figures of the September 2006 examination.  The June 2006 treatment note showing the Veteran's gait as adequate does not indicate any inability to extend the legs.  The February 2008 treatment note shows that he regularly exercised with weights and walked on a treadmill.  At the March 2009 Board hearing, he testified that at the time of the September 2006 examination he had been able to run, play basketball, and ride his motorcycle.  The Board observes that engaging in those activities would be difficult with his knees unable to straighten by 30 and 20 degrees.  Lastly, although he had been treated at a VA medical center since September 2004, there is no mention of any inability to extend or straighten his legs, a finding that the Board observes would be obvious to and be noted by any healthcare provider.

Therefore, the Board concludes that the extension findings in the September 2006 examination report are inadequate for rating purposes and will not be used.  The Board acknowledges that the Veteran's disabilities cause him pain.  However, due to his failure to provide full effort during the examinations, VA has been unable to obtain the needed range of motion findings.  VA's duty to assist is not a one-way street.  A veteran has an obligation to assist in the adjudication of his claims.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Due to the Veteran's failure to cooperate, the above examination findings with respect to extension are inadequate and his claims will be adjudicated based on the other evidence of record.

Returning to the analysis of the Veteran's knee disabilities, even considering functional loss due to pain and other factors, the range of motion findings of the September 2004 examination do not support a 20 percent rating for either knee under Diagnostic Code 5261.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  In fact, they do not support even a compensable rating for either knee.  Thus, a rating in excess of 10 percent is not warranted for either knee disability under Diagnostic Code 5261 because reliable objective evidence does not show limitation of extension to 10 degrees.  

The Board must also determine whether the schedular ratings are inadequate, thus requiring a referral of the claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disabilities.  38 C.F.R. § 3.321(b)(1) (2013).

An extraschedular rating is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111 (2008).  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular rating is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2013); Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular ratings are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the Veteran's service-connected knee disabilities, but the medical evidence shows that those manifestations are not present in this case.  Additionally, the diagnostic criteria reasonably describe the severity and symptomatology of the disabilities.  As the rating schedule is adequate to rate the disabilities, referral for extraschedular consideration is not warranted.

Moreover, the evidence of record does not show that the Veteran's service-connected knee disabilities markedly interfered with employment, beyond that contemplated in the assigned ratings.  The Veteran indicated no interference with employment at the September 2004 examination.  Although the September 2006 examiner indicated that the disabilities had significant effects on occupation, the resulting impairments were only noted as problems lifting and carrying and decreased strength, which are reasonably contemplated by the diagnostic criteria.  Although the record indicates that the Veteran's employer changed his duty station, the Veteran testified that change was due to a service-connected right shoulder disability.  The evidence also does not show that the knee disabilities warranted frequent periods of hospitalization.

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable prior to August 2009, due to the knee disabilities.  At the August 2009 examination, he reported that he had retired due to age or duration of employment.  Thus, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities prior to August 25, 2009, has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Accordingly, the Board finds that the criteria for initial 10 percent ratings for knee disabilities were met prior to August 25, 2009.  However, the preponderance of the evidence is against the assignment of any higher rating prior to August 25, 2009.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial 10 percent rating, but not higher, for a left knee disability prior to August 25, 2009, is granted.

An initial 10 percent rating, but not higher, for a right knee disability prior to August 25, 2009, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


